f c ' D
d-r"' ,

f .
ali> dee
E NO.: 12- 20 P|'Di'CONTRL NO. 1743851/12~08606

STATE OF TEXAS
VS.

 

LUIS SOLIS GONZALEZ
oFFENsE: cAPiTAL MuRoER

 

lN THE NAME AND BY THE AUTHOR|TY OF THE STATE OF TEXAS

The Grand Jurors for the _County of El Paso, State of -Texas, duly organized as such, at
the ' Terml A.D., 2012 of the Judicia| District Court for
said County, on" their oaths in said Court, present that on or about the 30th day of May. 2012
and anterior to the presentment of this indictment in the County of EI Paso and State of Texas,
LU|S SOL|S GONZALEZ, hereinafter referred to as Defendant,

did then and there intentionally or knowingly cause the death of an individuat, namely,
MARYSOL SALDl\/AR by striking MARYSOL SALDIVAR about the head with an unknown
obiect, and did then and there intentionally or knowingly cause the death of another individuall
name|y, ERIC DESANT|AGO, by striking ERlC DESANTIAGO about the head with an unknown
object and by stabbing ER|C DESANTIAGO about the body with a knite. and did then and there
intentionally or knowingly cause the death of another individua|, namely, CASSAUNDRA HOLT,
by strang|ing CASSAUNDRA HOLT about the neck with a |igature. and the murders were
committed during the same criminal transaction

AGA|NST THE PEACE AND D|GNlTY OF THE STATE.

f

 

 

 

 

 

 

`m@ mm W~ve/' -' u'i _/ nw

THE sTATE oF TExAs U
couNT~r oF Ei. PAso

l certify that the foregoing is a true and correct copy of the oriMll§c§ie§\horbflle in my oft`ice. Given under my hand
and seal of the court at my office in Et Paso, Texas on the w_,‘!__ .

NORMA FAVELA, District Clerk, EI Paso County, Texas

 

 

 

 

 

 

BA|L AMOUNT: $ by Deputy

 

TCib
pf

 

lN THE 243rd D|STR|CT COURT .5
OF EL PASO COUNTY, TEXAS " ' ~

THE STATE OF TEXAS

  

vs` No. 201200041“03

60?¢0)(0>¢0'!¢03

LU|S SOL|S GONZALEZ

MOT|ON FOR DNA TLST|NG_BY THE TEXAS
DEPARTMENT OF PUBL|C SAFETY, CR|M§
LABORATORY PURSUA_NlTO T.C.C.P., ARTlCL_l§ 38.40
TO THE HONORABLE JUDGE OF SA|D COURT:

COMES NOW THE STATE QF TEXAS, in the above-entitled and
numbered cause, and moves the court to order the Texas Department of Public
Safety (DPS) laboratory to test evidentiary items containing biological evidence
for DNA comparison

l.

This case is set for trial in your honorable court. The charge is Capital

Murder, and the State is seeking the death penalty.

ll.
The State is requesting that the Court order the DPS laboratory to test all
items of evidence submitted by the El Paso Po|ice Department containing

biological evidence for DNA comparison. pursuant to T.C.C.P. Article 38.43.

_l'Ob

WHEREFORE, the State prays the Court grant this motion and order the
Texas DPS Crime Laboratory to test all items of evidence containing biological

evidence submitted under EPPD 12-152050 for DNA comparison

RESPECTFULLY SUBM|TI'ED,

,,-- ") ""'
!_./' -2%:’”

» isE BuTrERWORTH
AssrsTANT DisTRlcT ATTORNEY
sTATE BAR No. 24012368
500 E. sAN ANToNro, surTE 201

EL PASO. TEXAS 79901
(915) 546-2059

CERTlFlCATE OF SERV|CE
This is to certify that a true and correct copy of the foregoing motion was
delivered to attorney for the Defendant, Mr. Joe Spencer, on }(st day of Aprill

2014. __,) Z?“ML__

  
 

 

 

'beNrsE BuTTERWORTH
AssisTANT orsTchT ATTORNEY

in THE 243rd DrsTchT couRT
or= EL PAso couNTY, TEXAS

715 rl.
lr:""{"
=_-.rrr-rv

~. ,.!

 

THE sTATE oF TEXAS §
vs. § No. 20120b0410_3';
§
LU|S SOL|S GONZALEZ §
ORDER

 

On this 21ST DAY OF APRlL, 2014, came on to be considered the State’s
lVlotion for DNA Testing by the Texas Department of Public Safety, Crime
Laboratory, pursuant to T.C.C.P., Article 38.43. The Court, having considered
the same, and Law, hereby GRANTS said Nlotion and orders the Texas
Department of Public Satety. Crime Laboratory to test all items submitted by the

El Paso Po|ice Department containing biological evidence for DNA comparison
lT lS SO ORDERED.

SlGNED AND ENTERED %!" g 3 ’ , 2014.

a

'\`Clb

 

243rd orstrict court
EL PAso couNTY, TExAs '
_ t art iii er c 03
THE STATE OF TEXAS

; .
- .:-.'..'-r-_‘

VS. 20120D04103 s

‘J

   
 

LUIS SOLIS GONZALEZ

On this ZIST DAY OF APRIL, 2014, came on to be considered the State’s Motion for
DNA Testing by the Texas Department of Public Safety, Crime Laboratory, pursuant to
T.C.C.P., Article 38.43. The Court, having considered the same, and Law, hereby GRANTED
said Motion and ordered the Texas Department of Public Safety, Cn`me Laboratory to test all
items submitted by the El Paso Po|ice Department containing biological evidence for DNA
comparison

IT IS FURTHERMORE ORDERED THA ALL DNA TESTING IN REFERENCE

TO EPPD 12-152020 BE COMPLETED BY SEPTEMBER 1, 2014.
IT IS SO ORDERED.
SIGNED AND ENTERED THIS MAY l 3 , 2014. @b‘,z
L S GUILAR,J d c
243 District Co

Torb
D

TEXAS DEPARTMENT OF PUBL|C SAFETY

11612 Scott Slmpson, El Paso. Texas 79936
(915) 849-4000
M,gdgs.§j§te.tx.us

 

CDMM|SS|DN

 

DAVID BAKER
ROBER'|' J. BODlSCt'L BR.
CHERYL MacBRIDE
DEFU'W D|RECTOR$

june S, 2014

The Honorable Luls Aguilar
243"' District Court

500 E. San Antonio

El PasoJ TX 79901

 

Dear iudge Aguilan

On May 15, 2014 the Texas Department of Public Safety Crime Lab was notified of a court order to complete
the DNA testing by September 1, 2014 for the case involving The State ot“i'exas vs. Louis Solis-Gonzalez. The
TXDPS understands the severity of this case and your need for a speedy trial.

Since the initial submission cf evidence into our lab, we have worked closely with the Dlstrlct Attorney's
Ofticc and the El Paso Po|ice Department to process this evidence in an expeditious and efficient way.
Currently, the TXDPS Crime Lab has issued three reports supporting our tindings. Subsequent submissions
resulted in a high volume of items to be analyzed for this case. A total of 158 items were submitted as
additional evidence The analysis of this evidence began immediately and two reports are currently pending
a review process and will be released in thc next few days.

The 'i`XDPS Crime lab in El Paso services the 16 west most counties of't`exas constituting of approximately
1.1 million people Currently. the DNA section in the El Paso Crime Lab consists of four Forensic Scientists
and a supervisor. Currendy, only two of the four Forensic Scientlsts are qualified in doing DNA analysis
Because we do serves large population base and are considered a small lab, it is important to consider the
efr`rciency of our lab and work flow. This laboratory has two phases in our workflow: screening for biological
stains on items ofevidence and DNA analysis on those stains. Across the smte, it ls DPS policy to only accept
ten items of evidence in cases involving a homicide. When expediting these types of cases with only ten items
of evidence, it is expected to obtain results within 60 days. This allows us to continuously analyze other cases
while still being able to expedite a casc. The current deadline, if not changed, will require all other pending
DNA cases set for trial to be placed on hold.

lt is understood that Article 38.43. subsection (i], allows for all biological evidence to be submitted to thc
Texas Department of Public Safety Crime Lab for the case involving The State of Texas vs. Louls Solis-
Gonzalcz. 'l`hls resulted in 158 additional items being submitted to the TXDPS El Paso Crime Lab foranalysis.
Due to our current resources, the ability to process and analyze this evidence can only be done by dividing
these 158 items to be more manageable and practicable for an analyst to process. Essentially, 158 items is
equivalentto nearly 16 homicide cases. Ii'analyzing 16 cases, and each having a turnaround time of 60 days,
itwill take over two years to complete this case. We understand that this will be unreasonable so we are
taking a team approach to this case. and analysts have been working diligently to analyze all the evidence
while still meeting the highest level quality.. By using this team approach, it is practical to have DNA
completed by tune 1, 2015.

TCM
EQUAL QFPORTUN¢TYEMPLDYER

COURTESV a SERV|CE¢ PROTECT|ON -E

The Honorable i.uis Aguilar
june 5, 2014
Page two

Your honor, it is respectfully asked of you to reconsider your deadline of the completion of all DNA analysis
by September 1, 2014. Allowing a june 1, 2015 deadline gives us approximately 15 months from the time of
the additional 158 items of evidence submitted. During these 15 months, reports will be periodically issued.
These reports will show our progress and assure we are giving our best effort to complete this case in an
expeditious manner. if the deadline is steadfast, consider using a private accredited laboratory to examine
the least probative evidence which will increase turnaround time and allow us to continue to work other
pending DNA cases Thank you for your consideration

Respectfuily,
45 RonquiW

DNA Section Supervisor and Technical Leader
TXDPS Crime Lab '» Ei Paso

LUIS AGUILAR Fit.iii) __
. L.Fav€ta
JUDGE N§i§§§`ici ctrs-n

2431“’ ntsTRIc'r coURT
EL PASO COUNTY COURTHOUS
500 E. San Anbonio Rm 901
El Paso, Texas 7 9901
(915) 546~2168
Fax (915) 546-8107
Email: iaguilar@epcounty.com

    

June 2_5, 2014

Vg'g Fg§§imilg doe 915¢5_ 32-7535 Zl'g Egg§g'milg NO. 915[533-5,SZQ
Mr. loe A. Spencer ` Ms. Denise Butterworth

Attorney at Law ADA, 34ch judicial District

1009 Montana Avenue 500 E. San Antonio, Z“d Floor

El Paso, Texas 79901 Ei Paso, 'l`exas 79901

Re: State ofTexas v. Luis SoIis-Gonzaiez, Cause No. 20120D04103 in the 243rd
judicial District Court, El Paso County, Texas

Dear Ms. Buttcrworth and Mr. Spencer:

Please be advised you have been scheduled for a pre-trial hearing on the above-styled
lawsuit for Wednesday, July 16, 2014 at 8:30 a.m. in the 243rd Judicial District Court,

The purpose of this hearing is to determine the applicability of Article 38.43 of the Code
of Criminal Procedure. One of the issues l would like addressed is whether the State of
Texas is required to submit to a laboratory for forensic analysis, every piece of biological
evidence they seized at the crime scene.

I would also like to address whether the legislative intent took into consideration the
delay it creates in the El Paso laboratory How is this balanced against the Specdy Trial
rights of the accused and the State? "` ` '

If you have any questions, please contact me.

Res ctfully stime

 
 
   

A_/

on. Luis A

Judge, 243"' diem District conn

LA/ls

'rot>

Equal Oppartwiity Employer F

 

uaailih“' L. PAL\;EF.\.£t

IN THE DISTRICT COURTS OF EL PASO COH
243rd JUDICIAL DISTRICT COURT _g m us he

  

illl5` JAN
THE sTATE oF TEXAS § -EL mg gewin zgxas
vs. § CAUS§\N a - '
§
LUIS soLIs GoNzALEZ §
_QM

On this the ZND day of OCtober, 2014, came on to be heard the hearing to determine the
applicability of Article 38.43' of the Code of Criminal Procedure, and the Court having heard the
summary of physical evidence that has already been analyzed by the Texas Department of Public
Safety, and argument of counsel, is of the opinion that Article 38.43 does not mandate that every
single piece of evidence seized by law enforcement in a capital murder case Where the State is
seeking the death penalty must be forensically analyzed The court is of the opinion that the
evidence that has been submitted and analyzed so far by DPS is sufficient and constitutes
substantial compliance with the intent of the statute. The Defendant was instructed by the Court
to identify any necessary piece of evidence that the State failed to submit for analysis and the
justification for why that evidence should be tested by October 13, 2014. The defense response
did not legally support any further delay of the trial.

The State and the Det`endant are hereby notified the lawsuit will proceed according to the

notices armounc`ed and will remain on the trial docket for May 8, 2015.

sIGNED thisrhe 9 day of `SE /\/ ,2015.

I-i LUIS AG IL
JU GE PRES ]N

‘Totb
(;`i

 

RECEIVED @6/27/2|314 89:53 9155327535 JUE SPENCER ATTURNEV

2014-06-26 21 :34 243 Dz\ irict Court 9155468107 l;.. 9155327535 P. 1/1
243rd District Court
EL PASO COUNTY, TEXAS
THE STATE OF TEXAS 20120D04103
VS.
LUIS SOLIS-GONZALEZ CAPITAL MURDER OF MULTIPLE
PERSONS

ORDER CANCELLING HEARING

This PRETRIAL scheduled for JULY 16, 2014 AT 10:00 A.M. is CANCELLED.

~O -
LUIS AGUILAR, ua

243"‘° District court

ATTORNEY TO PROVII)E NOTICE TO DEFENDANT:
JOE AUREL|ANO SPENCER, Jl'.

1009 MONTANA

EL PASO TX 79902

915-532-7535

isaiah

Tob

REcEI\/_ED 09125/2@14 1@:45 9155327535 JUE sPENcER ATToRNEv
2014-09-25 22:23 243 Dif\_ =ict Court 9155468107 =` 9155327535 P. 1/1

243rd District Court
EL PASO COUNTY, TEXAS

THE STATE OF TEXAS 20120D04103
VS.
LUIS SOLIS-GONZALEZ CAPlTAL MURDER OF MULTIPLE
PERSONS
ORDER OF COURT SETTING

l. This cause is set for:

Pre-Trial Hcaring 10/02/2014 9:00 AM
Paper the Jury 02/09/2015 7:00 AM
Individual Voir Dire 03/09/2015 7:00 AM
28.01 Hearings 04/22/2015 8:30 AM
Final Judge's Conference 04/28/2015 8:30 AM
Jury Trial 05/08/2015 8200 AM

in the courtroom of thc 243rd District Court.

2. The defendant’s presence at the next setting lS NOT waived.
3. Defendant is in jail: YES

4. Defendant’s attorney is JOE AUREL[ANO §":~l’l§`NCERa Jr., and his/her presence
at the time and place set out above is required.

5. All 28.01 Motions will be heard on the scheduled date including Motions to
Supprcss, and etc. All Motions must bc ruled seven (7) days prior to the hearing.
All Motions not heard on the scheduled date arc waivcd.

LUIS AGUILAR, Judg

243RD District court

SIGNED AND ENTERED THIS 9/26/2014.

 

ATTORN`EY TO PROVIDE NOTICE TO DEFENDANT:

JOE AURELlANO SPENCER, .lr.
a@e en
_\ Tob

1009 MONTANA

EL PASO TX 79902
915-532-7535